Citation Nr: 0301459	
Decision Date: 01/27/03    Archive Date: 02/04/03

DOCKET NO.  94-25 852	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in 
Wilmington, Delaware


THE ISSUE

Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant, the appellant's friend, and the appellant's 
wife


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to March 
1969.

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from an August 1993 decision of 
the Newark, New Jersey, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied a rating 
in excess of 30 percent for the service-connected PTSD.  
Thereafter, the veteran moved and his claims file was 
transferred to the RO in Wilmington, Delaware.  In 
December 1996, the Board remanded the appeal to the RO for 
further development.  In October 1997, the Board issued a 
decision in this appeal.  

Following the October 1997 decision, the Wilmington, 
Delaware, RO informed the Board that, in August 1996, the 
veteran had requested a hearing before a Member of the 
Board and had executed a Power of Attorney (POA) in August 
1997, designating the New Jersey Department of Military 
and Veterans Affairs as his new representative.

In February 1998, unaware that the veteran had earlier 
filed a Notice of Appeal (NOA) with the United States 
Court of Appeals for Veterans Claims (Court) in January 
1998, the Board vacated the October 1997 decision and 
referred the claim for de novo consideration by another 
Member of the Board in order to accord the veteran due 
process of law and to adjudicate the claim on the basis of 
all pertinent evidence.  In March 1998, another Member of 
the Board remanded the case to the RO in order to schedule 
the veteran for hearing, as requested.  

In April 1998, the Board vacated both the February 1998 
decision and March 1998 remand because the NOA to the 
Court had deprived the Board of jurisdiction, recognized 
the veteran's new representative (Lewis C. Fichera, 
Attorney at Law), and referred the claim to the Court for 
disposition.

On April 8, 1998, the Court signed an Order that granted 
an April 7, 1998, Unopposed Motion to Remand.  On May 8, 
1998, the Board vacated its October 1997 decision and 
referred the case for de novo consideration by another 
Member of the Board.  On May 13, 1998, the Board once 
again remanded the case to the RO in order to schedule the 
veteran for a personal hearing before a Member of the 
Board at the RO, as requested by the veteran.  

In June 1999, the veteran appeared and offered testimony 
at a hearing before a Member of the Board, sitting at the 
RO.  A transcript of the hearing is of record.

In December 1999, the Board once again remanded the appeal 
to the RO for further development.  Thereafter, in October 
2001, the veteran was notified that the Member of the 
Board that had conducted his June 1999 personal hearing 
was no longer with the Board and offered him another 
opportunity to appear at a personal hearing.  In December 
2001, the veteran notified the Board that he did not want 
another personal hearing.  

In February 2002, the Board undertook additional 
development pursuant to 38 C.F.R. § 19.9(a)(2).  After it 
was completed, the Board provided the veteran notice of 
the development as required by Rule of Practice 903.  See 
38 C.F.R. § 20.903; Also see November 2002 Board 
correspondence to the veteran.  In November 2002, the 
veteran notified the Board that he had no other evidence 
that he wished to file with the Board. 


FINDING OF FACT

The veteran's PTSD is manifested by symptoms causing 
severe impairment in his ability to establish and maintain 
effective relationships and in his ability to obtain or 
retain employment.



CONCLUSION OF LAW

The veteran meets the criteria for a 70 percent rating for 
PTSD.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 4.3, 4.7, 4.132, Diagnostic Code 9411 (1996); 
38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA) of 2000

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim 
but is not required to provide assistance to a claimant if 
there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. 
§§ 5103A, 5107(a) (West Supp. 2002); 38 C.F.R. §§ 3.102, 
3.159(c)-(d) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, 
if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. 
§ 3.159(b) (2002).

The record reflects that the veteran has received the 
degree of notice which is contemplated by law.  In this 
regard, by the RO decision, the statement of the case, the 
supplemental statements of the case, correspondence with 
the veteran, and the Board's remands, the veteran has been 
notified of the laws and regulations governing his claim 
and the reasons for the determinations made regarding his 
claim.  The Board has also notified the veteran of which 
records it obtained and which records were not available.

VA has also made reasonable efforts to obtain all relevant 
records.  Specifically, the information and evidence that 
have been associated with the claims' file consist of the 
veteran's service records, all identified and available 
post-service treatment records, records on file with the 
Social Security Administration (SSA), the veteran's 
vocational rehabilitation file, written arguments 
presented by the veteran and his representative in support 
of the veteran's claim, and testimony by the veteran, a 
friend, and his wife at personal hearings.  The record on 
appeal also shows that the RO, on a number of occasions, 
provided the veteran with VA examinations to obtain 
medical opinion evidence as to the current severity of his 
service connected PTSD.

Therefore, the Board concludes that all relevant evidence 
has been obtained for determining the merits of the 
veteran's claim.  See 38 U.S.C.A. § 5103 (as amended); 66 
Fed. Reg. 45620, 45630 (to be codified at 38 C.F.R. 
§ 3.159(d)).  See also Wensch v. Principi, 
15 Vet. App. 362, 368 (2001).  Also see, Counts v. Brown, 
6 Vet. App. 473, 476 (1994), citing Godwin v. Derwinski, 
1 Vet. App. 419, 425 (1991) (noting that the "duty to 
assist is not unlimited" and that "the duty to develop 
pertinent facts applies to 'all relevant facts.'") 
(citation omitted)); Gobber v. Derwinski, 2 Vet. App. 470, 
472 (1992) ("'duty to assist' is not a license for a 
'fishing expedition' to determine if there might be some 
unspecified information which could possibly support a 
claim . . . [and] this duty is limited to specifically 
identified documents that by their description would be 
facially relevant and material to the claim"); cf. 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Accordingly, adjudication of the claim at this juncture 
may go forward because it poses no risk of prejudice to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92 (1992).

The Merits

The veteran and his representative contend that the 
veteran experiences increased adverse symptomatology due 
to his PTSD that in turn warrants a higher evaluation.  
Specifically, they reported that the veteran had had 
problems with increased nightmares, general sleep 
disturbance, flashbacks, depression, a heightened startled 
response, anger/temper, guilt, avoidance, depression, 
difficulty concentrating, and panic attacks.  It is also 
requested that the veteran be afforded the benefit of the 
doubt.

Statement of Facts

VA and private treatment records, dated from March 1993 to 
July 2002, as well as medical records on file with the 
Social Security Administration (SSA) and the veteran's 
vocational rehabilitation file were obtained by the RO.  

These records show that the veteran presented with 
complaints of nightmares, general sleep disturbance, 
flashbacks, depression, a heightened startled response, 
anger/temper, guilt, avoidance, depression, difficulty 
concentrating, and/or panic attacks.  See VA treatment 
records dated in June 1998, September 1998, June 1999, 
March 2000, July 2000, January 2001, and August 2001; 
letters from Andrew F. Jensen, Ph.D., of Family & 
Psychological Service, dated in March 1993, March 1994, 
May 1994, January 1995, January 1996, and July 2002; 
private treatment records from the People's Place 
Counseling Center dated in April 1998, May 1998, June 
1998, August 1998, February 1999, and May 1999.  The 
diagnoses included PTSD, anxiety disorder, and depression.  
(Id; also see records on file with the SSA dated in July 
1996).

Psychiatric counseling records, found in the veteran's 
vocational rehabilitation file, noted that the veteran was 
having problems because of his service connected PTSD and 
a mixed history of medication use to treat his adverse 
symptomology.  See counseling records dated in August 
1992, January 1996, May 1996, and July 1996.

Private treatment records obtained from the People's Place 
Counseling Center noted that, on examination, the 
veteran's speech was slightly pressured, his affect was 
depressed and he had hypo-manic motor activity.  However, 
appearance was clean and neat, dress was casual, manner 
was friendly, he was oriented times three, and judgment as 
well as insight were fair.  His Global Assessment of 
Functioning (GAF) score was 60.  See People's Place 
Counseling Center treatment record dated in April 1998.

As to the severity of the veteran's symptomatology, the 
veteran's GAF score was reported as follows: May 1994 - 45 
(see May 1994 letter from Dr. Jensen); April and June 1998 
- 60 (see April and June 1998 treatment records from 
People's Place Counseling Center); May 1999 - 60 and 65 
(see May 1999 treatment records from People's Place 
Counseling Center); and July 2000 - 37 (see July 2000 
letter from Dr. Jensen).

In addition, Dr. Jensen characterized the severity of the 
veteran's PTSD as "severe" (see March 1993 and March 1994 
letter from Dr. Jensen) and "extremely severe" (see May 
1994 and July 2002 letters from Dr. Jensen).  
Additionally, Dr. Jensen opined, on a number of occasions, 
that the veteran needed in-patient care as well as ongoing 
therapy to treat his PTSD.  See letters dated in March 
1993, March 1994, May 1994, January 1995, January 1996, 
and July 2002.  Dr. Jensen also appears to have opined 
that the veteran may be unemployable.  See letters dated 
in March 1993, January 1995, and January 1996.

Specifically, in Dr. Jensen's March 1993 letter, as to the 
veteran's social history, he reported that the veteran was 
on his second marriage, lived with his second wife in 
their home, his wife is status post two strokes which has 
left her in a semi-invalid state that requires a great 
deal of attention by the veteran, and the veteran has two 
boys (ages 17 and 18) from an earlier marriage who live 
with their mother.  It was opined that the veteran is very 
devoted to his family and becomes very frustrated because 
of his limited social and emotional skills.

As to the veteran's occupational history, following 
military service, he worked as an aid at a State Hospital 
in the Criminally Insane Ward, then spent five years in 
prison because of drugs (his prison sentence ended in 
1987), he thereafter worked five years with a florist and 
a landscaper, and for the last eighteen months had had to 
remain at home to be the sole caretaker of his wife.  
Thereafter, the examiner opined that "[t]here is some 
question concerning the employability of this veteran at 
the present time, because of his emotional condition."  
(Emphasis Added)

Next, the veteran reported that he self-medicated 
following his tour in Vietnam.  Specifically, the veteran 
complained that the emotional response to the trauma of 
Vietnam was so severe, the pain so great, and the anxiety 
so severe that he was unable to cope without alcohol and 
some drugs.  Nonetheless, the veteran reported that he had 
been clean for the past two years.

Thereafter, it was noted that the veteran complained of 
survivor's guilt, frequent nightmares and flashbacks to 
in-service combat incidents, sleep interruption, being 
withdrawn, long periods of depression, unpredictable 
outbursts of rage followed by long periods of depression, 
frequent daydreaming that interfered with his daily 
activities, and has some confusion in thought.

On examination, the veteran was reported to have some 
confusion in thought.  It was also noted that the veteran 
"appears to have much intense emotion over the Vietnam 
experience and it is difficult for him to deal with these 
matters openly without feeling either deep despair or 
intense anxiety.  From time to time he is able to talk 
more clearly about these incidents and with limited 
affect."  Next, the examiner noted that the veteran's 
social skills had deteriorated during Vietnam leading to 
his having poor social relationships and week family ties.  
The above had negatively effected his employability.  
However, the veteran was also reported to be an open, 
honest, and sincere person with whom rapport could be 
quickly established.  It was also reported that the 
veteran, due to his long period of suffering from PTSD, 
was highly motivated to receive therapy and had been 
cooperative throughout his counseling sessions.  

Next, it was opined that it would be beneficial for the 
veteran to have in-patient care as well as ongoing 
therapy.  Thereafter, it was opined that "[t]here have 
been times when [the veteran] appeared to be making 
improvement, but additional stressors have arisen and he 
again regresses."  The diagnosis was "severe" PTSD. 

In Dr. Jensen's March 1994, January 1995, and January 1996 
letters, it was reported that these were updates since his 
earlier reports.  It was next reported that there had been 
little change in the veteran's condition except that his 
anxiety had increased and he continued to demonstrate 
adverse PTSD symptomology including sleep interruptions, 
withdrawal, "hyperstartlization," depression, anxiety, 
outburst of rage, nightmares, flashbacks, reduced 
variations of affect, diminished social skills, and 
difficulty concentrating.  Thereafter, in March 1994 and 
January 1995, it was opined that the veteran "has been 
unemployed and appears to be unemployable."  (Emphasis 
Added)  In January 1996, it was opined that the veteran's 
". . . unemployability relates to his PTSD symptoms . . . 
He is limited in his ability to work, appears to have few 
to no transferable skills and is not a good candidate for 
retraining."  (Emphasis Added)  It was once again reported 
that hospitalization would be helpful for treating the 
veteran but, because of his family situation, he would 
continue to be seen on an outpatient basis.  In March 1994 
and January 1995, it was also opined that "[s]ometimes it 
appears to be difficult to simply help [the veteran] 
maintain the status quo as emotionally difficult as that 
is."  The diagnosis continued to be "severe" PTSD.

In Dr. Jensen's May 1994 letter, in addition to the 
history noted above, the examiner noted, that the veteran 
continued lived with his second wife along with her two 
children, he continued to not use drugs and alcohol, and 
the veteran continued to be unemployed.  

Next, Dr. Jensen indicated that the veteran continued to 
be disturbed by flashbacks to his combat experiences in 
Vietnam.  It was also noted that the veteran tended to shy 
away from relationships, had poor marital relationships, 
had deep moods of depression, and had found it difficult 
to remain on a job for a considerable period of time, 
having been unemployed for the last two years.  Dr. Jensen 
indicated that the veteran's PTSD was "severe" and it was 
strongly recommended that he receive in-patient treatment 
as soon as possible and in all events required ongoing 
treatment to maintain his current level of existence.  It 
was opined that the veteran's highest GAF score in the 
past year was 50 and his current GAF score was 45.

And, in Dr. Jensen's July 2002 letter, in addition to the 
history noted above, the examiner noted, that the veteran 
continued lived with his second wife along with her two 
children, he continued to not use drugs and alcohol, and 
the veteran continued to be unemployed.  

Next, he reported that the veteran complained of a great 
deal of survivor's guilt, frequent flashbacks of his 
combat in Vietnam, sleep interruption, nightmares about 
his combat experiences, and difficulty remaining on a job 
for a considerable period of time.  It was next noted that 
the veteran receives regular psychiatric treatment and, in 
the past, took psychiatric medication.  

It was once again noted that the veteran tended to keep 
much of his feelings inside and tries to speak as 
objectively as he can about Vietnam, but when he describes 
these conditions, he becomes deeply emotional.  
Nonetheless, on examination, the examiner noted that the 
veteran finds it painful to talk about his frequent combat 
experiences in Vietnam.  Next, it was noted that the 
veteran's social relationships had been adversely 
affected.  Specifically, he tended to shy away from 
relationships and has had poor marital relationships.  
Deep moods of depression were also very common.  The 
diagnosis was severe PTSD.  It was opined that the 
veteran's highest GAF score in the past year was 49 and 
his current GAF score was 37.  It was also noted that the 
veteran's 

condition has been extremely severe and 
ongoing treatment helps him to maintain 
his current level of existence.  
Although it would have been difficult 
because of the condition of the 
veteran's wife, it is strongly 
recommended that he receive inpatient 
treatment.  The only reason that he has 
not received inpatient treatment at a 
VA facility is because of his wife's 
condition, which necessitates his being 
home on a more frequent basis.

Next, a review of the record on appeal shows the veteran 
underwent VA psychiatric examinations to determine the 
severity of his service connected PTSD.  On the first 
occasion, in July 1993, the veteran reported he was 
divorced, worked as a psychiatric aide in a maximum 
security ward from 1969 to 1982, had one year of nursing 
school after high school, was in prison from 1982 to 1987, 
and, pos-1987, worked with a friend in landscaping and 
later as a cook for a few years before stopping work last 
year.  The veteran reported that the reason he stopped 
working was because people make him too anxious, he could 
not tolerate his co-workers, and he had to take care of 
his disabled wife and her two children.

The veteran complained of flashbacks of in-service combat 
events, severe headache, difficulty sleeping, and 
nightmares about Vietnam followed by having difficulty 
catching his breath, cold sweats, vomiting, gagging, and 
feelings of weakness.  He also reported a problem with 
anxiety, which problem had became worse since he stopped 
drinking in 1991, and anger.  Next, the veteran reported 
that he had been unable to work since last year because he 
became very angry with people and he cannot get along with 
them.  

His medical history included problems with drinking, 
cocaine, and/or marijuana until 1991, when he stopped.  He 
also reported seeing a psychologist, Dr. Andrew Jensen, 
and, while he was not currently on medication, he had been 
in the past. 

On examination, he described survivor's guilt, episodes 
when for no reason he becomes extremely angry and starts 
yelling, anxiety attacks with cold sweats and 
gastrointestinal symptoms, and flashbacks of combat 
situations in Vietnam.  The veteran also complained of 
increased adverse symptomology since he stopped drinking 
in 1991.  The veteran's memory fluctuated and was poor.  
However, he was friendly, cooperative, mood was neutral, 
affect was wide ranged, speech was fluent, he was 
oriented, intelligence was average, and judgment was fair.  
The diagnosis was PTSD.

Thereafter, in February 1997, VA once again examined the 
veteran.  At that time, it was noted that the veteran had 
two grown children, lived with his second wife, and last 
worked in 1990.  He was laid off when the owner closed the 
store and moved.  He indicated that "I go off on 
people...I simply can't work."  The veteran described a 
typical day as follows.  He cares for his wife who has 
suffered two strokes.  He cooks and cleans but said that 
he finds housework very stressful.  He indicated that when 
he gets upset, he retreats to his room and tries to calm 
down.  He reported that he has a few friends who are also 
his neighbors.  He watches television when he is not 
taking care of his wife or his dogs.  

The veteran complained that he was afraid to sleep because 
of nightmares of Vietnam.  He also reported a problem with 
being anxious and agitated.  He takes Tylenol PM which 
allows him to sleep for about two hours.  He related 
episodes of depression which usually pass and denied that 
he has any suicidal ideas.  He avoids reminders of the 
war.  However, since moving, he has not restarted therapy 
or taken psychiatric medication. 

On examination, the veteran was unsure of his age, mood 
was anxious, he was not a good historian, and he became 
agitated at times and apologized when this happened.  
Nonetheless, he was clean shaven, neatly dressed, alert 
and oriented times three, was coherent, speech was clear, 
memory (short and long term) was good, judgment was fair, 
there were no signs or symptoms of psychosis, and he 
denied being depressed.  The diagnostic impression was 
PTSD.  

As to the severity of the veteran's symptomatology, it was 
opined that the veteran's GAF score was 55.  The examiner 
also opined that 

the veteran is an anxious individual 
who suffers with sleep difficulty and 
isolation when he becomes agitated; he 
has occasional depression and . . . 
apathy as noted in uncertainty of his 
own age.  When he was employed, he had 
occasional conflict with co-workers.  
He calls his neighbors friends and 
tries to get along with them.  [The 
veteran neither takes psychiatric 
medication nor is in counseling]  
Overall, the veteran was felt to be 
functioning satisfactorily. 

Thereafter, the RO requested that the examiner comment 
specifically on the veteran's condition in terms reflected 
in the rating schedule itself.  In response, the VA 
examiner prepared an addendum to his examination report.  
With regard to the rating criteria for PTSD prior to 
November 7, 1996, the examiner stated, 

the veteran's agitation and 
explosiveness with others impairs his 
ability to establish and maintain 
effective and wholesome relationships 
with people.  His symptoms of sleep 
disturbance, anxiety, depression and 
withdrawal produce definite industrial 
impairment.  (Emphasis Added)

Under the rating criteria for PTSD which became effective 
November 7, 1996, the examiner indicated 

this veteran has occupational and 
social impairment with occasional 
decrease in work efficiency and 
intermittent periods of inability to 
perform occupational tasks due to such 
symptoms as depressed mood, anxiety, 
poor sleep, withdrawal and agitation.  
(Emphasis Added)

At the veteran's subsequent August 2000 VA examination, it 
was noted that the veteran has been married for seven 
years to his second wife and they do not have any 
children.  The veteran reported a history of private and 
VA psychiatric treatment.  He also reported that he was 
currently taking medication for his PTSD.

When asked about daytime activities, the veteran reported 
that he cleans the house, shops, cooks, and takes care of 
his wife and dogs.  The veteran reported that "I get 
stressed out and yell at the dogs" and "I'm so busy, I 
have no time for work."

The veteran complained of nightmares, flashbacks, and 
intrusive thoughts of the Vietnam War.  He also reported 
that he avoids war movies on TV because they tend to upset 
him and increase his flashbacks.  Next, he reported that 
he fears going to sleep at night because of recurrent 
dreams which wake him with a tightness in his chest and an 
inability to return to sleep.  The veteran also reported 
having occasional periods of depression in which he 
retreats to his room and cries as well as some episodes of 
suicidal thinking but no real intent or plan.  His wife 
indicated during the interview that the veteran is kind to 
people.

On examination, he had an anxious mood and variable 
affect.  He would answer questions directly, but would 
often turn to his wife as if for reassurance.  He was 
unable to perform serial sevens.  There was evidence of 
underlying anger.  However, he drove to the interview, 
greeted the examiner in the waiting room with a warm smile 
and a friendly manner, spoke kindly to the receptionist, 
was neatly dressed and groomed, and concentration as well 
as memory was intact.  Insight and judgment were adequate.  
In addition, the veteran did not experience paranoid 
thinking or hallucinations.  The veteran's wife indicated 
that the veteran had been a good husband to her for their 
seven years together.  The diagnosis was PTSD "moderate in 
severity."  GAF score was 52.  Thereafter, the examiner 
opined that

This veteran continues with symptoms of 
PTSD, including sleep disturbance, 
agitation, avoidance of stimuli that 
trigger flashbacks and intrusive 
thoughts of the war, guilt, and 
anxiety.  He says that he has lost jobs 
in landscaping and cooking because of 
his PTSD and difficulty getting along 
with others, but his very last job in 
1990 was lost because the business 
closed.  Apparently, he has not sought 
any work since that time.  He is now 
married for the second time, and his 
wife of seven years reports that he is 
kind and good to her for the most part, 
but when he becomes frustrated, he 
yells and screams.  The veteran reports 
that even his dogs stress him out.  The 
veteran is able to handle all 
activities of daily living and all 
routine household tasks, in addition to 
assisting his disabled wife.

Under the old rating schedule criteria 
before 11/7/96, it is my impression 
that the veteran has definite 
impairment in his ability to establish 
or maintain effective relationships 
with others.  His symptoms result in 
reduction in initiative, flexibility, 
efficiency, and reliability levels, 
which produce definite industrial 
impairment.  Under the criteria from 
11/7/96, it is my impression that there 
exists some occupational and social 
impairment with intermittent loss of 
work efficiency and periods of 
inability to perform occupational tasks 
due to anxiety, sleep disturbance, 
agitation, and depression.  The veteran 
has not been hospitalized for his PTSD.  
According to the notes in the veteran's 
medical file from his MHC psychiatrist, 
the veteran is compliant with his 
treatment and is taking medication 
designed to target the above noted 
symptoms.  The veteran says he is 
planning to resume counseling at the 
People's Place Clinic in Dover, 
Delaware.  (Emphasis Added)

In the December 2000 addendum, to the August 2000 VA 
examination, the examiner was asked by the RO to review 
the veteran's newly obtained SSA records and provide any 
additional opinions he wished to make.  Thereafter, the 
examiner reported, after reviewing the SSA records, that

. . . they seem to suggest a moderate 
impairment in industrial capacity which 
is what [the examiner had earlier] 
concluded.  Within these records [is] a 
substance abuse history . . . which 
[the examiner] failed to note.  
Apparently that condition has been in 
remission for some questionable number 
of years.  No other changes warranted 
especially with respect to [the] rating 
criteria prior to [November 7, 1996.]  
(Emphasis Added)

The veteran and a friend testified at a hearing at the RO 
in September 1994.  At that time, the veteran testified 
that he had a tendency to yell at people and apologize 
afterwards.  He stated that his condition had worsened.  
He related occasional nightmares about Vietnam.  He said 
that he generally gets along with most people except for 
one neighbor.  He related that he has not worked since 
1990 because he had been taking care of his sick wife who 
is disabled and needs constant care.  Before caring for 
his wife full-time, the veteran worked for a floral and 
landscaping business.  His friend, his boss at that job, 
testified at the hearing and indicated that the veteran 
had worked for him for 5 years.  He testified that the 
veteran had a quick temper.

Thereafter, the veteran and his wife testified at a 
hearing before a Travel Member of the Board sitting at the 
RO in June 1999.  At that time, the veteran reported that 
his PTSD caused him to have problems sleeping; some night 
he can't sleep and other nights he only sleeps a few hours 
a night.  He also reported problems with anger, feeling 
stressed out, and anxiety attacks, which leads him to yell 
at people and to some times through dishes and the like 
across the room.  He reported that he used to attend 
regular therapy sessions and plans to start them again.  
He also reported that, some days, he feels he is unable to 
deal with the world and will spend hours alone in his 
bedroom staring at his ceiling.  Current medication is 
limited to one medication that helps him sleep.  He also 
reported that he keeps to himself; he doe not socialize 
with friends or neighbors or visit with his wife family in 
Florida.  He also reported a diminished libido.  And, 
while he does not work and spends his days helping out 
around the house, he does not work because of his problems 
with PTSD and not because his wife cannot take care of her 
self.  Next, the veteran testified that he was no longer 
allowed to pick up his wife's kids from her ex-husband 
because criminal charges were brought against him after he 
had threatened to kill him because he had been bothering 
his wife.  However, he also reported that he made that 
statement in anger, did not mean it, and had never 
followed up on it.  Next, while the veteran has two sons 
for which he pays child support, he does not see them 
because of the poor relationship with his ex-wife and 
because they live far away.  The veteran's wife testified 
that she was capable of taking care of her daily needs 
even without the veteran's help and did so before she met 
the veteran.  

Analysis

Disability evaluations are determined by the application 
of a schedule of ratings which is based, as far as can 
practically be determined, on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.1 (2002).  Each service-connected disability 
is rated on the basis of specific criteria identified by 
Diagnostic Codes.  38 C.F.R. § 4.27 (2002). 

Moreover, during the pendency of the veteran's appeal, the 
schedular criteria by which psychiatric disabilities are 
rated also changed.  See 61 Fed. Reg. 52695-52702 (Oct. 8, 
1996) (effective Nov. 7, 1996).  Thus, adjudication of the 
claim must now include consideration of both the old and 
new criteria, and the criteria most favorable to the 
veteran is be applied.  Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  The veteran was advised of the 
new criteria by the RO in a supplemental statement of the 
case.

Historically, the veteran was assigned a 30 percent 
disability rating for his service-connected PTSD.  
Therefore, he will only be entitled to a higher evaluation 
if he meets the criteria set out in either the new or old 
Diagnostic Code.  

Under the new schedular criteria, a 100 percent rating is 
warranted for total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability 
to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation 
to time or place; memory loss for names of close 
relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2002).

A 70 percent rating is warranted for occupational and 
social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); inability to 
establish and maintain effective relationships.  Id.

A 50 percent rating is warranted for occupational and 
social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbance of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 30 percent rating is warranted for occupational and 
social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild memory loss 
(such as forgetting names, directions, recent events).  
Id.

The criteria in effect prior to those listed above provide 
for a 100 percent rating when the attitudes of all 
contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the 
community, or total incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound 
retreat from mature behavior, or being demonstrably unable 
to obtain or retain employment.  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).

A 70 percent rating is assignable when the ability to 
establish and maintain effective or favorable 
relationships with people is severely impaired; 
psychoneurotic symptoms of such severity and persistence 
that there is severe impairment in the ability to obtain 
or retain employment.  Id.

A 50 percent rating is warranted when the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired; reliability, 
flexibility and efficiency levels being so reduced as to 
result in considerable industrial impairment.  Id.

A 30 percent rating is assignable when the disability 
causes definite impairment in the ability to establish or 
maintain effective and wholesome relationships with 
people; and with psychoneurotic symptoms which result in 
such reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  Id.

Next, the Board notes that it is the responsibility of the 
Board to weigh the evidence, including the medical 
evidence, and determine where to give credit and where to 
withhold the same.  Evans v. West, 12 Vet. App. 22, 30 
(1998), citing Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  In so doing, the Board may accept one medical 
opinion and reject others.  Id.  At the same time, we are 
mindful that we cannot make our own independent medical 
determinations, and that we must have plausible reasons, 
based upon medical evidence in the record, for favoring 
one medical opinion over another.  Evans, supra; Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Thus, we must 
determine the weight to be accorded the various items of 
evidence in this case based on the quality of the evidence 
and not necessarily on its quantity or source.

With regard to medical evidence, a diagnosis or opinion by 
a health care professional is not conclusive and is not 
entitled to absolute deference.  Indeed, the Court has 
provided guidance for weighing medical evidence.  The 
Court has held, for example, that a post-service reference 
to injuries sustained in service, without a review of 
service medical records, is not competent medical 
evidence.  Grover v. West, 12 Vet. App. 109, 112 (1999).  
Further, a bare conclusion, even one reached by a health 
care profession al, is not probative without a factual 
predicate in the record.  Miller v. West, 
11 Vet. App. 345, 348 (1998).  In addition, a bare 
transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent 
medical evidence merely because the transcriber is a 
health care professional.  LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  Of course, it goes without 
saying that every medical opinion must be within the scope 
of expertise of the medical professional who proffered it.  
Layno v. Brown, 6 Vet. App. 465 (1994); FED. R. EVID. 601.  
And a medical opinion based on speculation, without 
supporting clinical data or other rationale, does not 
provide the required degree of medical certainty.  Bloom 
v. West, 12 Vet. App. 185, 187 (1999).  Also, a medical 
opinion is inadequate when it is unsupported by clinical 
evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  
Finally, a medical opinion based on an inaccurate factual 
premise is not probative.  Reonal v. Brown, 
5 Vet. App. 458, 461 (1993).  In sum, the weight to be 
accorded the various items of medical evidence in this 
case must be determined by the quality of the evidence and 
not necessarily by its quantity or source.

Since the Board must consider whether the veteran would 
qualify for a higher evaluation under either set of 
criteria, Karnas, supra, consideration under the old 
criteria will be undertaken first.  With the above 
criteria in mind, the Board notes that the veteran's 
disability has been clinically characterized by VA 
examiners as "producing definite industrial impairment" 
(see addendum to the February 1997 VA examination and the 
August 2000 VA examination report) and causing "moderate 
impairment in industrial capacity" (see December 2000 
addendum to the August 2000 VA examination).  However, 
both older and more recent examinations by a private 
examiner show he veteran's disability clinically 
characterized as "severe" and "extremely severe" (see 
March 1993, March 1994, May 1994 and July 2002 letters 
from Dr. Jensen).  The Board finds Dr. Jensen's more 
recent characterization significant in light of the old 
criteria used to rate psychoneurotic symptomatology.  

Moreover, while earlier VA examiners opined that the 
veteran's GAF score was 55 (see February 1997 VA 
examination) and 52 (see August 2000 VA examination) and 
private treatment records from People's Place Counseling 
Center reported that the veteran's GAF score was 60 and 65 
(see treatment records dated in April 1998, June 1998, and 
May 1999) (Parenthetically, the Board notes that GAF 
scores of 51 to 60 suggests that psychiatric disability is 
manifested by only "[m]oderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or schooling 
function (e.g., few friends, conflicts with peers or co-
workers)."  AMERICAN PSYCHIATRIC ASSOCIATION, DIAGNOSTIC AND 
STATISTICAL MANUAL (DSM IV) 427-9 (4th ed. 1994)), in the 
most recent letter from his private examiner the veteran's 
GAF score was opined to be 37 with his "condition [being] 
extremely severe and ongoing treatment helps him to 
maintain his current level of existence." (Emphasis 
Added).  See Dr. Jensen's July 2002 letter.  GAF scores of 
31 to 40 suggests that psychiatric disability is 
manifested by "[s]ome impairment in reality testing or 
communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several 
area, such as work or school, family relations, judgment, 
thinking, or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work . . .)."  AMERICAN 
PSYCHIATRIC ASSOCIATION, DIAGNOSTIC AND STATISTICAL MANUAL (DSM IV) 
427-9 (4th ed. 1994).  In earlier correspondence, Dr 
Jensen opined that the veteran's GAF score 45 (see May 
1994 letter).

Initially, the Board finds that it will give more 
evidentiary weight to Dr. Jensen's opinion as to the 
severity of the veteran's PTSD then the opinions provided 
by the VA examiners in 1997 and 2000.  The Board reaches 
this conclusion because Dr. Jensen's opinion was provided 
based on almost a decade long history of having treated 
the veteran (his first letter to the RO was dated in 1993) 
and the record on appeal contains treatment records that 
objectively confirm the veteran's complaints and/or 
treatment for the adverse symptomology cited to by Dr. 
Jensen.  On the other hand, while the VA examiners 
reported that they had a review of the record on appeal, 
their opinions were provided based on single interviews 
with the veteran.  

Next, the Board finds that Dr. Jensen's characterization 
of the severity of the veteran's PTSD as "severe," when 
looked at as it is commonly understood, along with his 
opinion that the veteran's most recent GAF score is 37 and 
the fact that the objective evidence of record shows the 
veteran's complaints and/or treatment adverse PTSD 
symptomology, leads the Board to conclude that, with 
resolution of reasonable doubt in the veteran's favor, the 
evidence supports a conclusion that his impairment is best 
approximated by the criteria for the 70 percent rating 
under the old criteria.  38 C.F.R. §§ 4.7, 4.132, 
Diagnostic Code 9400 (1996).

For the reasons set forth above, an evaluation of 
70 percent is warranted by application of the old 
criteria, but no more.  The veteran's symptoms are not so 
disabling as to result in virtual isolation in the 
community.  Nor are they totally incapacitating in nature, 
bordering on gross repudiation of reality, or causing the 
veteran to be demonstrably unable to obtain or retain 
employment.  Although the record shows the veteran had not 
worked since 1990, and Dr. Jensen initially opined that 
the veteran was unemployable (see Dr. Jensen letters dated 
in March 1994, January 1995, and January 1996), he later 
opined that the veteran was only ". . . limited in his 
ability to work" (see Dr. Jensen letter dated in January 
1996) and in his more recent July 2002 letter, in which he 
found the veteran the most disabled, did not opine that 
the veteran was unemployable due solely to his service-
connected PTSD.  

Moreover, the veteran conceded at his earlier VA 
examinations and personal hearings that he stopped work 
because the store he worked at closed, not because of 
difficulty at work, and to help his disabled wife.  While 
the veteran and his wife have subsequently tried to refute 
the veteran's earlier claims that he stopped working 
because he had to help his disabled wife, nonetheless the 
fact remains that at a time before it became clear to the 
veteran that such statements could prevent him from 
obtaining an increased rating, he made these statements.  

Likewise, despite being examined on two occasions by VA, 
fore the express purpose of determining the severity of 
the veteran's PTSD, neither of those examiners opined that 
the veteran was unemployable due solely to his service-
connected PTSD (see VA examination with addendum dated in 
February 1997, VA examination dated in August 2000, and 
addendum to the August 2000 VA examination dated in 
December 2000).  

Notwithstanding the claims of difficulty forming 
relationships, the veteran had been married two times, had 
two children by his first wife, remains married to his 
second wife, and is able to participate in both the upkeep 
of there home and care of his disabled wife.  He is also 
able to drive and attend to his own needs.  Accordingly, 
the Board finds that PTSD has not resulted in his being 
demonstrably unable to obtain or maintain employment.

Turning to the criteria which became effective in 
November 1996, the Board finds that an increase above the 
70 percent rating assignable under the old criteria is not 
warranted under the new.  As noted above, a 100 percent 
rating is warranted for total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of personal hygiene); disorientation to time 
or place; memory loss for names of close relatives, own 
occupation, or own name.  § 4.130.  As noted above, these 
are not characteristics of the veteran's disability.

On examinations, he was dressed appropriately, was alert, 
oriented, and cooperative, showed no evidence of a thought 
disorder, answered questions coherently and relevantly, 
and his judgment regarding most aspects of his life was 
adequate.  Although private examiners noted that he had 
problems with pressured speech, a depressed affect, hypo-
manic motor activity, anxiety, sleep interruptions, 
withdrawal, "hyperstartlization," depression, outburst of 
rage, nightmares, flashbacks, reduced variations of 
affect, diminished social skills, and/or difficulty 
concentrating (see treatment records from People's Place 
Counseling Center dated in April 1998; letters from Dr. 
Jensen dated in March 1993, March 1994, May 1994, January 
1995, January 1996, and July 2002 ), VA examiners noted 
that he had problems with a poor memory, anxious mood, 
sleep difficulty, isolation, occasional depression, 
apathy, unable to perform serial sevens, and/or underlying 
anger (see VA examinations dated in July 1993, February 
1997 and August 2000), and Dr. Jensen opined that the 
veteran needed psychiatric hospitalization as well as 
continued outpatient counseling to control his adverse 
symptomology (See Dr. Jensen letters dated in March 1993, 
March 1994, May 1994, January 1995, January 1996, and July 
2002), he was never described as having gross impairment 
in thought processes, delusions, acting inappropriately, 
being a persistent danger of hurting self, or experiencing 
other symptoms characteristic of the 100 percent rating.  

While the veteran at one time acknowledged having periodic 
suicidal ideation, he also reported that he had no intent 
to ever kill himself.  Similarly, the Board acknowledges 
that the veteran reported at his personal hearings that 
had legal problems because he threatened to kill his 
wife's ex-husband and had a history of uncontrollable 
anger which led to yelling at his wife, dogs, and, when 
employed, yelling at co-workers, as well as throwing 
dishes.  However, treatment records revealed no incident 
violence.  Moreover, the veteran indicated at his personal 
hearing that he never really had an intent to harm he 
wife's ex-husband.  Therefore, his anger, homicidal 
ideation, and/or suicidal ideation are not only 
controllable but controlled.  Moreover, the veteran denied 
experiencing hallucinations and had reasoning and insight 
that were adequate for daily activities.  Being angry, 
depressed, and experiencing some social isolation are 
problems more akin to the characteristics of the 
70 percent rating.  38 C.F.R. § 4.130 (2002).  Indeed, the 
criteria for the 70 percent rating specifically refer to 
impaired impulse control (i.e., yelling at co-workers and 
family) and difficulty in establishing and maintaining 
effective relationships, etc.  Being able to maintain a 
marriage to a disabled person and manage daily living 
activities further supports the foregoing conclusion.  
Consequently, the Board finds that the veteran's symptoms 
are more closely approximated by the criteria for a 
70 percent rating, whether evaluating his case under the 
old or new criteria.  See 38 C.F.R. § 4.7.  The Board 
therefore concludes that the preponderance of the evidence 
is against the assignment of a rating higher than 
70 percent for service-connected PTSD.  


ORDER

Entitlement to an increased rating to 70 percent for PTSD 
is granted, subject to the laws and regulations governing 
the award of monetary benefits.


		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

